[Cite as State v. Crawley, 2014-Ohio-1949.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                      No. 100145




                                      STATE OF OHIO
                                                       PLAINTIFF-APPELLEE

                                                 vs.

                              HERBERT Q. CRAWLEY
                                                       DEFENDANT-APPELLANT




                                              JUDGMENT:
                                               AFFIRMED



                                    Criminal Appeal from the
                             Cuyahoga County Court of Common Pleas
                                    Case No. CR-13-570726

        BEFORE: E.T. Gallagher, J., S. Gallagher, P.J., and E.A. Gallagher, J.

        RELEASED AND JOURNALIZED: May 8, 2014
ATTORNEY FOR APPELLANT

Christopher M. Kelley
75 Public Square, Suite 700
Cleveland, Ohio 44113


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor

BY: Aleksandra Chojnacki
Assistant Prosecuting Attorney
The Justice Center, 8th Floor
1200 Ontario Street
Cleveland, Ohio 44113
EILEEN T. GALLAGHER, J.:

         {¶1} Defendant-appellant, Herbert Q. Crawley (“Crawley”), appeals his domestic

violence and abduction convictions. We find no merit to the appeal and affirm.

         {¶2} Crawley was charged with one count of felonious assault, one count of

domestic violence, and one count of abduction. The domestic violence charge included a

furthermore specification alleging that Crawley knew the victim was pregnant at the time

of the offense. Crawley waived his right to a jury trial and the case proceeded to a bench

trial.

         {¶3} The victim, Kimberly Torres (“Torres”), testified that she and Crawley lived

together from approximately October 2012 until January 2013.          In December 2012,

Torres learned she was pregnant. Crawley had purchased a home pregnancy test for

Torres because she was experiencing pregnancy-like symptoms, and the test results were

positive.

         {¶4} On January 12, 2013, after playing slot machines for a couple hours at the

Horseshoe Casino, Torres and Crawley began arguing and decided to return home.

Crawley, who was angry, drove the truck at excessive speeds. Torres continually asked

him to slow down and stop, but he refused.

         {¶5} Eventually Crawley stopped at a red light, and Torres exited the truck.

Crawley drove the truck onto the curb where Torres was standing and knocked her over.

He picked her up, put her back in the truck then backhanded her in the mouth and

continued to argue as he drove home. Although the truck “bumped” Torres, she did not
believe Crawley intended to hit her with the vehicle. The argument continued inside the

house as Crawley placed his hands on her neck and choked her to the point of near

unconsciousness.      Meanwhile, Torres’s daughter, who was in the house, called the

police.

          {¶6} Officer Jonathan B. Hejny (“Hejny”) testified that he responded to Torres’s

house and found her in an upstairs bedroom with a split and swollen lip. According to

Hejny, Torres was “scared,” and “crying.” He explained: “[S]he was very intimidated

and scared of the suspect, Mr. Crawley.          That was my impression, she was just

intimidated.” Another officer took a photograph of Torres’s face that depicts the injury

and is included in the record.

          {¶7} Torres made a statement to police regarding the incident the following

morning. She testified that when she awoke that morning, her neck was bruised and

sore.     However, the detective who interviewed her in her home did not take any

photographs of her neck. Torres refused medical treatment on the night of the incident

because she did not want to go to the hospital. She also declined to seek medical

treatment when she suffered a miscarriage seven days after the incident.

          {¶8} The trial court granted Crawley’s Crim.R. 29 motion for acquittal in part and

dismissed the felonious assault charge. However, the court found Crawley guilty of

abduction and domestic violence, with the pregnancy specification. The court sentenced

Crawley to nine months on the abduction charge and six months on the domestic violence
charge to be served concurrently. Crawley now appeals and raises three assignments of

error.

                                 Pregnancy Specification

         {¶9} In the first assignment of error, Crawley argues there was insufficient

evidence to establish the pregnancy specification.

         {¶10} The test for sufficiency requires a determination of whether the prosecution

met its burden of production at trial. State v. Bowden, 8th Dist. Cuyahoga No. 92266,

2009-Ohio-3598, ¶ 12. The relevant inquiry is whether, after viewing the evidence in a

light most favorable to the prosecution, any rational trier of fact could have found the

essential elements of the crime proven beyond a reasonable doubt. State v. Jenks, 61
Ohio St. 3d 259, 574 N.E.2d 492 (1991), paragraph two of the syllabus.

         {¶11} Crawley was convicted of domestic violence in violation of R.C.

2919.25(A), which states that “[n]o person shall knowingly cause or attempt to cause

physical harm to a family or household member.” R.C. 2919.25(D)(5) provides the

furthermore specification of which Crawley was found guilty and states, in relevant part,

that “if the offender knew that the victim of the violation was pregnant at the time of the

violation, a violation of division (A) or (B) of this section is a felony of the fifth degree,

and the court shall impose a mandatory prison term on the offender.”

         {¶12} Crawley contends his conviction on the furthermore specification was not

supported by sufficient evidence because there were no medical records to corroborate

Torres’s testimony that she was pregnant. He also argues Torres’s testimony was not
credible because she did not seek prenatal care during the early weeks of her pregnancy.

However, in a sufficiency analysis we view the evidence in a light most favorable to the

state, without regard to credibility. Jenks, at paragraph two of the syllabus. Torres

testified that not only was she pregnant, but Crawley knew she was pregnant because he

purchased the pregnancy test and was aware of the results.

       {¶13} Furthermore, medical records were not required to prove that Crawley

violated the pregnancy specification. As in many cases, credible witness testimony is

sufficient to establish all the elements of a crime. For example, criminal liability in rape

cases are often established solely on the victim’s testimony.         In re C.T., 8th Dist.

Cuyahoga No. 97278, 2013-Ohio-2458; State v. McComas, 5th Dist. Tuscarawas No.

2013 AP 03 0013, 2013-Ohio-3180 (stating that “[a]s with most, if not all, cases of rape,

it is generally a ‘he said, she said’ situation.”)       Therefore, all the elements of the

specification were established through credible witness testimony, and this evidence, by

itself, is sufficient to sustain the pregnancy specification.

       {¶14} The first assignment of error is overruled.



                             Manifest Weight of the Evidence

       {¶15} In the second assignment of error, he contends his domestic violence

conviction with the pregnancy specification was against the manifest weight of the

evidence.
         {¶16} A challenge to the manifest weight of the evidence attacks the verdict in

light of the state’s burden of proof beyond a reasonable doubt.       State v. Thompkins, 78
Ohio St. 3d 380, 386-387, 678 N.E.2d 541 (1997). When reviewing a claim that the

judgment was against the manifest weight of the evidence, we review the entire record,

weigh both the evidence and all the reasonable inferences, consider the credibility of

witnesses and determine whether, in resolving conflicts in the evidence, the factfinder

clearly lost its way and created such a manifest miscarriage of justice that the conviction

must be reversed and a new trial ordered.       State v. Patterson, 8th Dist. Cuyahoga No.

100086, 2014-Ohio-1621, ¶ 48, citing Thompkins at 387.

         {¶17} It is difficult to overcome the manifest weight standard because the

resolution of factual issues resides with the trier of fact.   State v. DeHass, 10 Ohio St. 2d
230, 227 N.E.2d 212 (1967), paragraph one of the syllabus. The trier of fact has the

authority to “‘believe or disbelieve any witness or accept part of what a witness says and

reject the rest.’” State v. Flachbart, 8th Dist. Cuyahoga No. 99248, 2013-Ohio-3807, ¶

13, quoting State v. Antill, 176 Ohio St. 61, 67, 197 N.E.2d 548 (1964). Therefore, an

appellate court will overturn a conviction due to the manifest weight of the evidence only

in extraordinary circumstances to correct a manifest miscarriage of justice, and only when

the evidence presented at trial weighs heavily in favor of acquittal. Id.

         {¶18} In this case, there is substantial evidence upon which the court could

reasonably conclude that the furthermore specification was proven beyond a reasonable

doubt.    Torres testified she suspected she was pregnant because she experienced the
same common pregnancy symptoms that she experienced in both her prior pregnancies.

Crawley purchased a pregnancy test for her to determine whether her symptoms were in

fact caused by a pregnancy. Although she admitted she did not seek prenatal care, she

explained “[b]ecause I did not plan on keeping it.”

       {¶19} Torres also testified that she called “the nurse on call” at MetroHealth

Medical Center on January 19, 2013, because she was bleeding heavily and believed she

was having a miscarriage.    Torres did not seek any medical treatment for the miscarriage

because she did not want to go to the hospital. She had previously testified that she also

declined medical treatment after the domestic violence incident because she did not want

to go to the hospital.      Torres’s testimony contained many details and provides a

reasonable explanation for her decision not to seek medical treatment.         Under these

circumstances, we cannot say that Crawley’s conviction on the pregnancy specification

was a manifest miscarriage of justice or that the evidence adduced at trial weighs heavily

in favor of acquittal.

       {¶20} Therefore, the second assignment of error is overruled.

                                        Abduction

       {¶21} In the third assignment of error, Crawley argues his abduction conviction

was against the manifest weight of the evidence. He contends Torres’s version of the

facts are impossible and therefore incredible.

       {¶22} Crawley was convicted of abduction in violation of R.C. 2905.02(A)(2)

which states that “[n]o person, without privilege to do so, shall knowingly * * * [b]y force
or threat, remove another from the place where the other person is found.”         Torres

testified that Crawley refused to stop and let her out of the truck when he was driving at

excessive speeds.   She further testified that he drove approximately 10 or 15 minutes

from the Horseshoe Casino before finally coming to a stop near the West Side Market.

Crawley argues there is no way it would take 10 or 15 minutes to drive from the

Horseshoe Casino to the West Side Market, especially if the driver is speeding.

Therefore, he argues, Torres’s testimony is not credible.

       {¶23} However, the witness’s estimation of time must be weighed with all the

other evidence and the reasonable inferences that may be made based on the evidence.

Thompkins at 387. Torres testified:

       Q: While you were in the vehicle with Mr. Crawley coming back home
       from the Horseshoe Casino, did you feel that you were able to leave the
       vehicle when you wanted ?

       A: No.

       Q: And why not?

       A: I mean, he was — he was speeding. And I told him, you know, let me
       out of this car.

       Q: And did he let you out when you asked him to?

       A: No.

       Q: How long * * * was he driving, if you can approximate, before you did
       come to that red light?

       A: I said about 10, 15 minutes.

       Q: From the time you —
      A: Left the casino.

      Q; From the time that you asked him to stop, how long had passed?

      A: I mean, I was continually asking him to stop from when we left the
      casino because he was speeding.

      {¶24} There was no evidence in the record establishing the distance from the

casino to the West Side Market upon which the trier of fact could determine whether

Torres’s testimony was unreasonable.       There was also no evidence of a different

estimation of time to contradict Torres’s testimony.         Further, Torres’s testimony

regarding how much time elapsed was merely an estimation or opinion.

      {¶25} The trial court was in the best position to view the witness, assess her

credibility, and decide what weight to attribute to her approximation.         Even if her

estimate is a little longer than one might expect, a difference of a few minutes is not

outside the realm of reason. We, therefore, cannot say that the trial court lost its way in

finding Torres’s testimony credible.

      {¶26} The third assignment of error is overruled.

      {¶27} Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution. The defendant’s conviction having

been affirmed, any bail pending appeal is terminated. Case remanded to the trial court

for execution of sentence.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



EILEEN T. GALLAGHER, JUDGE

SEAN C. GALLAGHER, P.J., and
EILEEN A. GALLAGHER, J., CONCUR